Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 1 of 21 Page ID #:1088


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                             Court Reporter:
             Rita Sanchez                              Not Reported

             Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
             None Present                              None Present

   Proceedings (In Chambers):             ORDER DENYING EX PARTE
                                          APPLICATION FOR TEMPORARY
                                          RESTRAINING ORDER AND ORDER TO
                                          SHOW CAUSE RE: PRELIMINARY
                                          INJUNCTION [10]

          This action is the collision of the Eighth Amendment guarantee that prisoners
   must be incarcerated in minimal safety with the limits on judicial authority codified in
   and symbolized by the Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626.
   Specifically, COVID-19 has reached a federal prison, FCI Terminal Island, with at
   least nine prisoners dead and many prisoners and staff infected despite what the
   Warden describes as elaborate efforts to curb the disease. This Court has already faced
   this collision in making decisions on compassionate leave under the First Step Act. In
   some cases, the Court has denied compassionate leave; in others, the Court has ruled
   that the statutory factors justified release of a particular inmate, including one at FCI
   Terminal Island.

         Now before the Court is Plaintiffs-Petitioners Lance Wilson, Maurice Smith, and
   Edgar Vasquez’s Ex Parte Application for a Temporary Restraining Order (“TRO”)
   and an Order to Show Cause re Preliminary Injunction (the “TRO Application”)
   against Defendants-Respondents Felicia L. Ponce, in her official capacity as Warden of
   Terminal Island (the “Warden”), and Michael Carvajal, in his official capacity as
   Director of the Bureau of Prisons, filed on May 22, 2020. (Docket No. 10). On May


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 2 of 21 Page ID #:1089


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

   27, 2020, Respondents filed an Opposition. (Docket No. 24). On June 1, 2020,
   Petitioners filed a Reply. (Docket No. 30).

          The TRO Application is DENIED. The PLRA forbids the relief that Petitioners
   seek in the TRO Application because the relief sought is not legally cognizable as a
   habeas claim. The Sixth Circuit and other district courts disagree. Because this
   determination is a pure issue of law, the Court makes it now so the that Ninth Circuit
   may determine this issue.

          Were it not for its legal determination, the Court would grant as a TRO much of
   the equitable relief that is sought immediately and grant an OSC as to the rest.
   Respondents are mistaken to argue that exhaustion prevents the requested relief and are
   likewise mistaken that, on the facts, the Winter factors do not support equitable relief.
   Therefore, the Court would order Respondents to implement an immediate evaluation
   of the prisoners for potential release or enlargement, similar to that in Wilson v.
   Williams, but order enlargement. The Court would then issue an OSC on further relief
   to allow Respondents to present further evidence and have the opportunity to be heard.

   I.    INTRODUCTION AND BACKGROUND

          COVID-19, a disease caused by a novel coronavirus named SARS-CoV-2, is an
   ongoing, once-in-a-century public health crisis. As of June 7, 2020, there have been
   1.9 million confirmed cases and 109,901 deaths from COVID-19 in the United States
   alone. Cases in the U.S., CDC.gov (last updated June 1, 2020),
   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html. COVID-
   19 is highly infectious and poses significant health risks, especially for the medically
   vulnerable population. There is currently no vaccine against the disease and no known
   medication to prevent or treat infection from COVID-19. As the virus has become
   more widespread, the Centers for Disease Control and Prevention (“CDC”) and the
   government has recommended that the public take preventative measures including
   careful hygiene practices and social distancing, to curb the spread of the virus.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 3 of 21 Page ID #:1090


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

           The COVID-19 pandemic has presented a unique challenge for correctional
   facilities, where social distancing measures are only minimally available.
   Unfortunately, FCI Terminal Island (“Terminal Island”) is no exception and COVID-
   19 has spread widely among prisoners and staff at the facility. As of May 15, 2020,
   the Bureau of Prison (“BOP”) reported that 697 out of 1,042 (or nearly 67%) of the
   prisoners had recently tested positive for coronavirus. (Complaint ¶ 6, n.5) (citing
   Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/
   (last accessed May 15, 2020)). While this number is alarming on its own, Petitioners
   argue that the situation is even more dire because many prisoners at Terminal Island
   have underlying medical conditions, which put them at a higher risk of serious illness
   or death from COVID-19. (Id. ¶¶ 49, 50). In fact, nine prisoners have already died at
   Terminal Island from COVID-19. (TRO Reply at 4; Federal Bureau of Prisons,
   COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed June 2,
   2020)). Petitioners assert that Respondents still have considered only 46 out of over a
   thousand prisoners for home confinement, and only 5 of these have been released for
   home confinement as of the Complaint’s filing. (TRO Application at 34; TRO Reply
   at 10).

          Petitioners contend that the conditions at Terminal Island pose an unacceptable
   risk to the health and safety of the incarcerated, and bring this action seeking
   declaratory and injunctive relief, enlargement of custody to include home confinement,
   and release. (Complaint ¶ 15). In response, Respondents assert that they have taken a
   number of actions to address COVID-19 and that the situation at Terminal Island has
   significantly improved. Further, they contend that Petitioners’ claims are not properly
   before the Court because they are barred by the Prison Litigation Reform Act
   (“PLRA”).

        The facts are drawn from allegations and from the supporting evidence
   submitted by both sides.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 4 of 21 Page ID #:1091


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

         A.    The Petitioners

        Petitioners are three prisoners currently incarcerated at Terminal Island.
   (Complaint ¶¶ 16-18).

         Petitioner Lance Aaron Wilson is 35 years old, suffers from hypertension and
   asthma, and has tested positive for COVID-19. (Id. ¶ 16). Wilson alleges that he was
   experiencing symptoms, including migraines, body chills, and sweating in his sleep,
   but has not been given any treatment and has not been able to see a doctor. (Id.).
   Respondents rebuts this claim, asserting that Wilson was asymptomatic and that he did
   not complain of any symptoms to staff. (Declaration of Rosita Leen ¶ 7a (Docket No.
   27)). Wilson submitted an application for Compassionate Release and/or Home
   Confinement to Respondent Ponce on April 27, 2020, but he did not receive a
   response. (Complaint ¶ 16).

          Petitioner Maurice Smith is 50 years old, suffers from asthma and hypertension,
   and is pre-diabetic. (Id. ¶ 17). Smith has also tested positive for COVID-19. (Id.
   n.14). After the COVID-19 outbreak began at Terminal Island, Smith was transferred
   to a makeshift living space in an old warehouse, which was allegedly infested with
   vermin and without potable water, hot water for showers, or heating. (Id.). He has
   raised his concerns about living conditions to prison staff, including the Warden, but
   his complaints have gone unanswered. (Id.).

          Petitioner Edgar Vasquez is 32 years old. (Id. ¶ 18). Around the same time as
   Smith, Vasquez was transferred to the warehouse. (Id.). Due to unsanitary conditions,
   he started feeling sick and became afraid that he had contracted COVID-19. (Id.).
   Despite numerous requests for medical attention, he was simply told to “hang in there”
   because his temperature was not high enough. (Id.). Vasquez later tested negative for
   COVID-19. (TRO Application at 20).




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 5 of 21 Page ID #:1092


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

         B.     The COVID-19 Pandemic at Terminal Island

          Terminal Island’s COVID-19 outbreak is one of the largest of any federal prison.
   (Complaint ¶ 46). As of May 11, 2020, 693 of 1,042 prisoners at Terminal Island
   tested positive for COVID-19, and 8 prisoners died from the from complications
   related to the coronavirus. (Id. ¶¶ 4-6). BOP has since reported that a vast majority of
   these prisoners have since recovered. (Id.). However, the BOP website does not show
   what criteria it is using to consider someone “recovered.” (Id.). Moreover, since this
   action was filed, an additional prisoner who was deemed “recovered” by the BOP, has
   died after feeling chest pains and anxiety. (TRO Reply at 1). Therefore, regardless of
   the recovery statistics reported by the BOP, it appears that prisoners still face
   significant risk at Terminal Island.

          Petitioners argue that this remarkable size and speed of the Terminal Island
   outbreak is due to the vulnerability caused by the combination of three aggravating
   factors: overcrowding, communal living spaces, and vulnerability of the prisoner
   population. (Complaint ¶ 46).

          First, Petitioners note that Terminal Island is overcrowded. (Id. ¶ 47). Although
   the prison has a rated capacity of 779, it housed 1,042 prisoners as of May 15, 2020.
   (Id.) As Petitioners note, this amounts to an overcrowding rate of 133%, which is
   higher than the average federal overcrowding rate of 124%. (Id.). Although Terminal
   Island has attempted to mitigate the overcrowding issue by moving some prisoners to
   makeshift living spaces, Petitioners assert that the crowding combined with unsanitary
   makeshift living spaces have led to the virus spreading at a rapid rate. (Id.).

          Second, virtually all prisoners at Terminal Island are housed in open dormitory-
   style setting or cell tiers with communal areas, where social distancing is not possible.
   (Id. ¶ 48). One petitioner asserts that he shares his cell tier with 50 prisoners, who
   share a single bathroom containing four urinals, four showers, and four sinks. (Id.).
   Moreover, prisoners’ only excursions out of their cells are to a limited set of communal
   areas, where they retrieve food and pills, congregate in the television room, or share a
   phone. (Id.).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 6 of 21 Page ID #:1093


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

          Third, Terminal Island is a Care Level 3 medical facility, designed to provide
   specialized or long-term medical or mental health care in a correctional environment.
   (Id. ¶ 49). According to the BOP’s Care Level Classifications Guide, many prisoners
   with underlying conditions that increase vulnerability to COVID-19 default to Care
   Level 3. (Id.).

          Petitioners argue that Terminal Island has faced a unique challenge in combating
   the spread of COVID-19 outbreak because of all three factors: overcrowding, open and
   communal living spaces, and vulnerable prisoner population. (Id. ¶ 51).

         C.     BOP and the Warden’s Efforts to Contain the Outbreak

          Respondents have implemented measures nationwide to lessen the COVID-19
   threat. Specifically, the BOP developed a seven-phase action plan to in response to
   COVID-19, which it began implementing in January 2020. (Declaration of Ronell
   Prioleau (“Prioleau Decl.”) ¶¶ 5-6 (Docket No. 28). The action plan included (1)
   getting guidance from health authorities and establishing a task force to begin strategic
   planning for COVID-19 Bureau-wide (Phase I); (2) suspending certain activities, such
   as social and legal visits and prisoner facility transfers, and screening prisoners who
   have traveled from or through high-risk COVID-19 locations (Phase II); (3)
   inventorying all cleaning, sanitation, and medical supplies (Phase III); (4) requiring all
   newly admitted prisoners to the Bureau to be assessed using a screening tool and
   temperature check (Phase IV); (5) securing all prisoners in their assigned cells/quarters
   from April 1, 2020 to June 20, 2020, while permitting limited group gathering to the
   extent practical to facilitate commissary, laundry, showers, telephone, and computer
   success (Phase V, VI, VII); (6) mandating BOP staff to comply with “respiratory
   protection program” (Phase VI); and (7) limiting to significant decrease incoming and
   internal movement by confining prisoners to their cells for the majority of the day
   (Phase VII). (Id. ¶¶ 7-20).

          Respondents also note that they have implemented specific steps at Terminal
   Island to address COVID-19. (Id. ¶¶ 24-64). However, the parties dispute the factual
   details regarding these measures as well as current conditions within Terminal Island.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 7 of 21 Page ID #:1094


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

   As a general matter, the Court recognizes that Respondents have implemented a
   number of steps during the past two months to contain the outbreak and make the
   conditions safer for the prisoners at Terminal Island. Despite their efforts, however,
   the evidence demonstrates that COVID-19 has not been contained, and in fact, has
   spread widely across the prisoners. The Warden’s efforts and the Petitioners’
   allegations regarding their insufficiency are described in more detail below.

                1.    Social Distancing

          Respondents note that Terminal Island has implemented various measures to
   increase social distancing. For example, all prisoners at Terminal Island have been
   confined to their cells for the majority of the day since April 1, 2020 and will remain
   so confined until June 30, 2020. (TRO Opposition at 8-10; Prioleau Decl. ¶¶ 17-20).
   Meals are currently directly delivered to the housing units, and prisoners are permitted
   to leave their cells in small groups on a rotating basis at designated times in order to
   engage in activities, such as showers, exercise, phones, and internal BOP computer and
   electronic message platform. (TRO Opposition at 8-10; Prioleau Decl. ¶¶ 17-20).

          Nonetheless, Petitioners assert that Terminal Island’s communal living spaces in
   addition to its overcrowding make social distancing difficult, if not impossible, without
   a significant reduction in the prison population. (Complaint ¶ 55). Although Terminal
   Island has set up temporary living spaces, such as field tents and converted warehouse,
   Petitioners assert that these temporary spaces are even more crowded and unsanitary.
   (Id. ¶ 56). Several petitioners assert that the warehouse is overrun with rodents,
   racoons, and possums, and it lacks potable water, hot water for showers, and heating.
   (Declaration of Jennifer Van Atta ¶ 6 (Docket No. 10-1, Ex. H); Declaration of
   Jackeline Vazquez ¶ 5 (Docket No, 10-1, Ex. I)). Petitioners contend that the poor
   sanitary conditions in the warehouse have simply resulted in trading one hot zone of
   infection for another. (Id. ¶ 57).




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 8 of 21 Page ID #:1095


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

                2.    Hygiene and Personal Protective Equipment (“PPE”)

          Respondents assert that all prisoners admitted to Terminal Island automatically
   receive soap, and all prisoners may receive new soap weekly. (Prioleau Decl. ¶ 57).
   For prisoners without sufficient funds to purchase soap in the commissary, soap is
   provided at no cost to the prisoner. (Id.). Respondents also assert that all common
   areas in inmate housing units are cleaned daily, even multiple times throughout the day
   by inmate orderlies, with a designated disinfectant that kills human coronavirus. (Id.
   ¶ 58). Respondents further assert that each housing unit has been stocked with
   cleaning supplies for use by inmate orderlies and other inmates to clean the common
   area and their cells. (Id. ¶ 59). According to Respondents, each prisoner is also
   provided one surgical mask per week and cloth masks that they are required to wear.
   (Id. ¶ 63). All staff are also provided with two surgical masks weekly and cloth masks.
   (Id.).

          Petitioners challenge several of Respondents’ assertions. For example, despite
   Terminal Island’s promise to distribute new masks once a week, one petitioner asserts
   that he has gotten one mask closer to once every two weeks. (Complaint ¶ 58) (citing
   Declaration of Jaque Wilson ¶ 12 (Docket No. 1, Ex. A)). Furthermore, Petitioners
   assert that officials have failed to provide hand sanitizer containing alcohol, hand soap,
   disinfectants for commonly touched surfaces, and clean clothes, which are measures
   recommended by the CDC as effective in preventing the spread of COVID-19. (Id.
   ¶ 59). Instead, they claim that they are only provided watered-down disinfectant once
   a week, which frequently runs out, and that they are not provided any paper towels.
   (Declaration of Jimmy Threatt ¶ 6 (Docket No. 10-2)). They also assert that there is no
   professional cleaning of living areas or bathrooms, and that all the cleaning is done by
   prisoners with these inadequate cleaning supplies. (Id.).

                3.    Testing, Quarantine/Isolate, and Treatment

          On April 23, 2020, the County of Los Angeles Department of Public Health
   began COVID-19 testing for all prisoners, and 100 percent of the prisoner population
   has since been tested. (Prioleau Decl. ¶ 54). Respondents assert that this wide testing
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 9 of 21 Page ID #:1096


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
   Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

   has resulted in a high number of COVID-19 positive cases. Moreover, Respondents
   assert that Terminal Island currently has COVID-19 test kits in stock, and it has the
   ability to request more tests from its vendor on an as-needed basis. (Id. ¶ 55).

          Terminal Island also has been screening all incoming prisoners for COVID-19
   symptoms and exposure risk factors since early March 2020. (Id. ¶¶ 35, 36, 40).
   Following the initial screening, prisoners are then escorted to an intake/quarantine unit,
   where they are automatically quarantined for 14 days. (Id. ¶ 38). Those without
   symptoms may be released into the general population, but those who are symptomatic
   and/or those who have tested positive for COVID-19 are sent to designated housing
   areas, which serve as “isolation units.” (Id. ¶ 39). All individuals entering Terminal
   Island, including staff, delivery, and other visitors, must also undergo a health
   screening upon entry, including having their temperature taken and being asked a
   number of questions to evaluate their risk of exposure. (Id. ¶ 50; Ex. J).

          Furthermore, Terminal Island has been taking a number of measures to screen its
   current resident prison population. (Id. ¶ 42). Respondents assert that all prisoners are
   encouraged to self-monitor and report symptoms of illness to unit staff either orally or
   via a written request, and that all prisoners are screened at least daily for temperature
   and symptom checks. (Id. ¶¶ 44, 45). Any prisoners who present symptoms with
   COVID-19 will be evaluated by a medical provider, and based on this evaluation, a
   determination is made as to whether isolation and/or testing is appropriate. (Id. ¶ 45).

          Although Petitioners acknowledge that the entire prison population has been
   tested, they assert that Terminal Island only began to test its entire prisoner population
   after a large portion of the prisoners had already been confirmed as infected.
   (Complaint ¶ 61). Further, they assert that aside from that one-time test of the entire
   population, Terminal Island is now not regularly testing prisoners who may have been
   exposed to infected persons and it is not testing “recovered” COVID-19 patients before
   categorizing them as such and returned to the general population. (Id.). They also
   refute Respondents’ assertion that all prisoners are screened for symptom checks;
   instead, they assert that Respondents are only conducting temperature checks without
   monitoring other symptoms. (Threatt Decl. ¶ 4).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 10 of 21 Page ID #:1097


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

           Further, Petitioners assert that Terminal Island has failed to adequately trace and
    isolate prisoners. While prisoners who are determined to have contracted the disease
    are removed from the unit, they assert that no other measures are taken to assess
    whether others that the prisoner has been in close contact with have also contracted
    COVID-19. (Complaint ¶ 62). Petitioners further assert that there are not enough beds
    at the hospital for prisoners who have tested positive for COVID-19 or are suspected of
    having COVID-19. (Id. ¶ 63; Declaration of Stephen Rines ¶ 8 (Docket No. 1-4)).
    Therefore, Petitioners claim that symptomatic prisoners have been commingled with
    prisoners seeking medical treatment for unrelated problems in the prison’s short-stay
    hospital units. (Complaint ¶ 63; Declaration of Stephen Rines ¶ 8). They also assert
    that symptomatic prisoners who had not yet received test results have been returned
    them to general population to make room for someone sicker. (Complaint ¶ 63;
    Declaration of Stephen Rines ¶ 8).

           Petitioners also assert that throughout the entirety of the COVID outbreak at
    Terminal Island, prisoners rarely have been afforded access to healthcare personnel or
    medical treatment. (Id. ¶ 66). They assert that the officials only provide a response if
    the prisoner’s condition deteriorates to the point that emergency hospitalization is
    required. (Id. ¶ 67). If the condition is not as dire and the fever has not reached 101
    degrees, Petitioners assert the correctional officers simply tell the prisoners to “hang in
    there,” no matter how serious the symptoms. (Id. ¶ 66; Rim Decl., Ex. I ¶ 6 (Docket
    No. 10-1)). For example, even though Petitioner Wilson suffers from asthma and
    hypertension, tested positive for COVID-19, and experienced migraines, body chills,
    and frequent sweating in his sleep, Petitioners assert that he has not been given proper
    medical treatment. (Id.).

          D.     Home Confinement and Compassionate Release

                 1.     Home Confinement Under the CARES Act

          The Bureau of Prisons has statutory authority to transfer prisoners to home
    confinement under 18 U.S.C. § 3624(c)(2). Under the statute, the Bureau of Prisons

    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              10
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 11 of 21 Page ID #:1098


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

    may “place a prisoner in home confinement for the shorter of 10 percent of the term of
    imprisonment of that prisoner or 6 months.”

           On March 26, 2020, Attorney General William Barr issued a memorandum to
    the director of BOP, in which he directed the bureau to prioritize the use of “various
    statutory authorities to grant home confinement for prisoners seeking transfer in
    connection with the COVID-19 pandemic.” (Docket No. 10-1, Ex. D (“March 26
    Attorney General Memorandum”) at 1). Although “[m]any inmates will be safer in
    BOP facilities,” he noted that “for some eligible inmates, home confinement might be
    more effective in protecting their health.” (Id.). The memorandum provided the
    following non-exhaustive list of discretionary factors for evaluating inmates for
    confinement: “[t]he age and vulnerability of the inmate to COVID-19, in accordance
    with the Centers for Disease Control and Prevention (CDC) guidelines”; “[t]he security
    level of the facility currently holding the inmate, with priority given to inmates
    residing in low and minimum security facilities”; “[t]he inmate’s conduct in prison”;
    “[t]he inmate’s score under PATTERN, with inmates who have anything above a
    minimum score not receiving priority treatment under this Memorandum”; “[w]hether
    the inmate has a demonstrated and verifiable re-entry plan that will prevent recidivism
    and maximize public safety”; and “[t]he inmate’s crime of conviction, and assessment
    of the danger posed by the inmate to the community.” (Id. at 1-2).

           One day later, on March 27, 2020, Congress enacted the Coronavirus Aid,
    Relief, and Economic Security Act (“CARES Act”), which authorized the Director of
    the Bureau of Prisons to lengthen the amount of time prisoners can be placed on home
    confinement under § 3624(c)(2) provided that the Attorney General makes a finding
    that “emergency conditions will materially affect the functioning of the Bureau.”
    CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281 (2020). On April 3,
    2020, Attorney General Barr issued a memorandum to the Director of BOP, in which
    he made the requisite finding that “emergency conditions are materially affecting the
    functioning of the Bureau.” (Docket No. 10-1, Ex. A (“April 3 Attorney General
    Memorandum”) at 1).


    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              11
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 12 of 21 Page ID #:1099


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

          The April 3 Attorney General Memorandum further noted that “we are
    experiencing significant levels of infection at several of our facilities” and that “[w]e
    have to move with dispatch in using home confinement, where appropriate, to move
    vulnerable inmates out of these institutions.” (Id.). Attorney General Barr instructed
    the BOP to continue processing inmates who are eligible for home confinement under
    pre-CARES Act standards. (Id.). In addition, he directed the BOP to “expand the
    cohort of inmates who can be considered for home release . . . to the most vulnerable
    inmates at the most affected facilities” and provided the following guidance. (Id.).

           First, reflecting the urgency of the situation, Attorney General Barr urged the
    BOP to take action to “immediately maximize appropriate transfers to home
    confinement of all appropriate inmates” in “facilities where you determine that
    COVID-19 is materially affecting operations.” (Id. at 2). Specifically, he directed the
    BOP to “immediately review all inmates who have COVID-19 risk factors, as
    established by the CDC.” (Id.). Further, he noted that “[g]iven the speed with which
    this disease has spread through the general public, it is clear that time is of the
    essence.” (Id.). Therefore, he urged the BOP to “implement this Memorandum as
    quickly as possible.” (Id.).

           Second, Attorney General Barr noted that the BOP also has an obligation to
    protect the public and that “we cannot simply release prison populations en masse onto
    the streets,” which would pose profound risks to the public from released prisoners
    engaging in additional criminal activity. (Id.). Therefore, Attorney General Barr
    directed the BOP to “continue making the careful, individualized determinations BOP
    makes in the typical case.” (Id. at 3).

           Despite the explicit statutory authority under the CARES Act to place an
    expanded group of inmates on home confinement, and despite Attorney General Barr’s
    urgent plea to take immediate action to maximize appropriate home confinement,
    Respondents’ use of their authority has been extremely limited. According to
    Petitioners, Respondents have considered only 46 out of over a thousand prisoners for
    home confinement, and only 5 of these have been released for home confinement as of

    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              12
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 13 of 21 Page ID #:1100


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

    the Complaint’s filing. (TRO Application at 34; TRO Reply at 10). Respondents have
    not refuted this assertion.

                2.     Compassionate Release

           Under 18 U.S.C. § 3582(c)(1)(A), a sentencing court may, upon motion of the
    Director of the Bureau of Prisons or upon motion of the defendant, reduce a
    defendant’s term of imprisonment if it finds that “extraordinary and compelling
    reasons warrant such a reduction.” This authority is often referred to as
    “compassionate release.” If the Bureau of Prisons does not bring a motion for
    compassionate release on behalf of a defendant, the defendant may only bring a motion
    on his or her own behalf after either “fully exhaust[ing] all administrative rights to
    appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf”
    or “the lapse of 30 days from the receipt of such a request by the warden of the
    defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1).

           Neither party has provided any information as to whether the BOP has brought a
    motion for compassionate release on behalf of any of the named Petitioners or any
    other inmates at Terminal Island. However, the Court notes that Petitioner Wilson has
    filed a motion for compassionate release on May 5, 2020 in the Eastern District of
    California, which appears to be still pending. See United States v. Wilson, No. 1:15-cr-
    46-NONE-SKO, ECF No. 242 (E.D. Cal. May 5, 2020). The other two petitioners
    have not filed a similar motion for compassionate release. (Declaration of Joel Roman
    (“Roman Decl.”) ¶¶ 9, 12, Exs. G, I (Docket No. 26)).

          E.    Requested Relief

          The Complaint alleges that Respondents are violating the prisoners’ Eighth
    Amendment rights by continuing to incarcerate them in conditions that place them at
    substantial risk of serious harm from transmission of COVID-19. (Complaint ¶ 90).

          Based on the alleged violation of their Eighth Amendment rights, Petitioners
    seek a wide range of relief, including (1) declaratory relief that Terminal Island’s
    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              13
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 14 of 21 Page ID #:1101


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

    custody of Petitioners and the Class violates the Eighth Amendment; (2) a highly
    expedited process for Respondents to review members of the Class for enlargement of
    custody to home confinement; and (3) injunctive relief to institute appropriate
    conditions of confinement to prevent the further spread of COVID-19 and to provide
    constitutionally adequate medical care for confirmed COVID-19 cases. (Id. at 50-54,
    Relief Requested).

          In the TRO Application, Petitioners seek imposition of a process for immediate
    evaluation of the prisoners for home confinement or compassionate relief and
    enlargement (habeas bail) for many of them.

    II.   DISCUSSION

          As a preliminary matter, the Court notes that Petitioners brought two claims: a
    habeas claim under 28 U.S.C. § 2241 (seeking an expedited review for enlargement of
    custody); and another directly under the Eighth Amendment (seeking injunctive relief
    for improvement of conditions of confinement). (See generally Complaint; TRO
    Application at 57; TRO Reply at 17).

          Although the TRO Application appeared to suggest that Petitioners are seeking
    immediate relief on both of their claims, they have since clarified that they are
    requesting “only the first of the two—the process-based remedy for enlargement” be
    considered through their TRO Application. (TRO Reply at 17). Therefore, the Court
    only examines Petitioners’ first claim in this Order.

           Under Rule 65, the TRO Application is evaluated pursuant to Ninth Circuit’s
    understanding of the Winter factors: Plaintiffs seeking injunctive relief must establish
    that (1) they are likely to succeed on the merits; (2) they are likely to suffer irreparable
    harm in the absence of preliminary relief; (3) the balance of the equities tips in their
    favor; and (4) an injunction is in the public interest. Fed. R. Civ. P. 65(c); Toyo Tire
    Holdings of Ams. Inc. v. Cont’l Tire N. Am., Inc., 609 F.3d 975, 982 (9th Cir. 2010)
    (citing Winter v. Nat. Res. Def. Council, 555 U.S. 7 (2008)).

    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              14
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 15 of 21 Page ID #:1102


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

           The Court views the TRO Application as raising one fundamental issue of law –
    whether the habeas claim encompasses the requested relief. Because the Court
    determines that habeas does not, the TRO Application must be denied, both because
    the basis for relief does not exist and, in a technical sense, because the first Winter
    factor could never be met. Were it not for this legal determination, the Court would
    grant part of the requested relief as a TRO and set the remainder for an OSC re
    preliminary injunction.

          A.     Whether the Habeas Claim Exists

           It is recognized that prisoners have an Eighth Amendment right to certain
    minimal conditions in prison. Courts are certainly capable of adjudicating alleged
    violations of this right. Whether brought under § 1983 or Bivens, such cases are
    common – there is even a model jury instruction. 9th Cir. Civ. Jury Instr. 9.25 (2007).

           What is not common is for a federal court to use the Eighth Amendment to order
    releases from an institution, in particular mass releases. Such releases inevitably raise
    issues of federalism (if a state institution), separation of powers (if a federal
    institution), and public safety. Congress recognized these concerns when it enacted the
    Prison Reform Litigation Act, 18 U.S.C. § 3626, which imposed numerous conditions
    on such relief; no one argues that these conditions are met here. The PLRA, however,
    does not apply to “habeas corpus proceedings challenging the fact or duration of
    confinement in prison….” 18 U.S.C. § 3626(g)(2); see also Scott v. LaMarque, 27 F.
    App’x 858, 859 (9th Cir. 2001) (“[T]he amendments to 28 U.S.C. § 1915 made by the
    [PLRA] . . . do not apply in habeas proceedings).

           Therefore, the fundamental issue here is whether the relief sought is cognizable
    as a habeas claim. At first glance, it would be easy to view the habeas claim as mere
    wordplay to avoid the PLRA, too clever by half. Supreme Court and Ninth Circuit
    caselaw, however, demonstrates that the habeas claim is far from frivolous.

          A writ of habeas corpus is the proper avenue for prisoners to challenge the fact
    or duration of their confinement. See Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)
    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              15
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 16 of 21 Page ID #:1103


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

    (a writ of habeas corpus is the sole available federal remedy when a prisoner
    challenges “the fact or duration of his confinement”). However, a challenge to
    conditions of confinement are generally brought pursuant to a civil rights statute, such
    as § 1983 or Bivens. See Nelson v. Campbell, 541 U.S. 637, 643 (2004)
    (“[C]onstitutional claims that merely challenge the conditions of a prisoner’s
    confinement, whether the inmate seeks monetary or injunctive relief, fall outside of
    that core and may be brought pursuant to § 1983 in the first instance.”); Muhammad v.
    Close, 540 U.S. 749, 750 (2004) (“Challenges to the validity of any confinement or to
    particulars affecting its duration are the province of habeas corpus . . .; requests for
    relief turning on circumstances of confinement may be presented in a § 1983 action.”).

            A divided en banc panel of the Ninth Circuit held that “when a prisoner’s claim
    would not necessarily spell speedier release, that claim does not lie at ‘the core of
    habeas corpus.’” Nettles v. Grounds, 830 F.3d 922, 930 (9th Cir. 2016) (quoting
    Skinner v. Switzer, 562 U.S. 521, 535, n.13 (2011)) (emphasis added). Based on this
    logic, the majority held that a state prisoner who sought to challenge a disciplinary
    violation could not bring such a claim under habeas because the expungement of the
    disciplinary violation “could potentially affect the duration of [his] confinement,” but
    did not “necessarily lead to his immediate or earlier release from confinement.” Id. at
    934-35 (emphasis in original). However, in a footnote, the Ninth Circuit observed that
    its ruling did not apply to federal prisoners; the Supreme Court had yet to address the
    issue and federal prisoners had resort to Bivens, not to § 1983. Id. at 931 n.6.

           The cases arising from the pandemic are similarly split. A number of courts
    have determined that petitioners seeking similar relief as a result of a COVID-19
    outbreak in prisons properly brought the claim under § 2241. For example, the court in
    Wilson v. Williams held that prisoners at FCI Elkton properly brought their claim to
    release a subclass of medically vulnerable inmates under § 2241 because “the only
    truly effective remedy to stop the spread is to separate individuals—a measure that in
    our nation’s densely populated prisons is typically impossible without the release of a
    portion of the population.” No. 4:20-CV-00794, 2020 WL 1940882, at *5 (N.D. Ohio
    Apr. 22, 2020), appeal filed (6th Cir. Apr. 27, 2020). Even though the petitioners’

    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              16
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 17 of 21 Page ID #:1104


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

    claims were premised on the dangerous conditions within the prison created by the
    virus, the court concluded that the claims were ultimately challenging the “fact or
    duration of confinement” because eliminating the challenged conditions would be
    impossible without releasing the petitioners. Id.

           The BOP subsequently filed a motion to stay, which the Sixth Circuit denied. In
    doing so, the Sixth Circuit affirmed the district court’s ruling that the petitioners are
    seeing a “fact or duration of confinement.” Wilson v. Williams, 20-3447, ECF No. 23-
    1 at 3 (6th Cir. May 4, 2020). The Sixth Circuit explained that “[w]here a petitioner
    claims no set of conditions would be constitutionally sufficient, we construe the
    petitioner’s claim as challenging the fact of the confinement.” Id. At the oral
    argument on the government’s appeal, the panel appeared to take the existence of
    habeas for release (but not transfer) as settled and focused on other issues.

          A handful of other courts have reached a similar conclusion, determining that
    requesting release in the face of the COVID-19 pandemic was a cognizable habeas
    claim. See e.g., Martinez-Brooks v. Easter, No. 3:20-CV-00569 (MPS), 2020 WL
    2405350, at *16 (D. Conn. May 12, 2020) (holding that prisoners at FCI Danbury
    properly brought their requests for release to home confinement under § 2241 because
    they “contend[ed] that the fact of their confinement in prison itself amounts to an
    Eighth Amendment violation under these circumstances, and nothing short of an order
    ending their confinement at FCI Danbury will alleviate that violation.”); Cameron v.
    Bouchard, No. CV 20-10949, 2020 WL 2569868, at *27 (E.D. Mich. May 21, 2020)
    (“Where a petition claims no set of conditions would be constitutionally sufficient, [the
    Sixth Circuit] construes the petitioner’s claim as challenging the fact of the
    confinement.”); Malam v. Adducci, No. 20-10829, 2020 WL 1672662, at *3 (E.D.
    Mich. Apr. 5, 2020), as amended (Apr. 6, 2020) (“Supreme Court and Sixth Circuit
    precedent support the conclusion that where a petitioner claims no set of conditions
    would be sufficient to protect her constitutional rights, her claim should be construed
    as challenging the fact, not conditions, of her confinement and is therefore cognizable
    in habeas.”).


    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              17
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 18 of 21 Page ID #:1105


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

           On the other hand, several courts have reached the opposite conclusion with
    respect to COVID-19 related petitions. Those courts have determined that the
    petitioners were not raising cognizable habeas claims because their claims were
    ultimately premised on the conditions of confinement. See e.g., Alvarez v. Larose, No.
    20-CV-00782-DMS (AHG), 2020 WL 2315807, at *3 (S.D. Cal. May 9, 2020)
    (holding that a similar habeas petition brought by prisoners at Otay Mesa Detention
    Center (“OMDC”) was not properly brought under section 2241 because the
    petitioners’ claims “[were] based solely on the current conditions inside OMDC given
    the COVID-19 pandemic”); Wragg v. Ortiz, No. CV 20-5496 (RMB), 2020 WL
    2745247, at *18 (D.N.J. May 27, 2020) (holding that a similar habeas petition brought
    by prisoners in FCI Fort Dix were not properly brought as a habeas claim because the
    petitioners were not contesting “the validity of their convictions or sentences” or the
    “duration of their confinement,” but rather an “injunctive relief based on
    unconstitutional conditions of confinement, a type of challenge that neither the
    Supreme Court nor the Third Circuit has yet recognized as a cognizable habeas
    claim.”).

          This issue, obviously, will be decided by the Ninth Circuit or the Supreme
    Court, but this Court still has a duty to use its best judgment in making this legal
    decision now. Accordingly, the Court rules that the requested relief here is not
    cognizable as a habeas claim. The Court’s ruling is based on the following:

               Aside from the recent Sixth Circuit ruling, no court has recognized this
                relief as being cognizable under habeas corpus;

               Although the Supreme Court has not entirely foreclosed habeas relief
                here, a careful reading of the Supreme Court cases suggests that habeas
                cannot be stretched this far, as explained in Wragg;

               The nature of the relief coupled with the provisional class certification is
                simply not what lawyers and judges think of as habeas, even under
                § 2241, let alone §§ 2254 or 2255;

    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              18
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 19 of 21 Page ID #:1106


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

                On the other hand, the requested relief here – not the procedure as such,
                 but the goal of enlargement and release – is what Congress considered in
                 the PLRA;

                The First Step Act provides some potential relief;

                In the CARES Act, Congress focused on the executive branch, not the
                 judicial branch; and

                Petitioners have carefully argued that release is the only remedy; however,
                 relief could be obtained by transferring prisoners, including by such
                 extraordinary measures as recalling the U.S.N.S. Mercy from San Diego to
                 serve as a prison ship. Indeed, Wilson involves prisoner transfers.

           This ruling represents a legal disagreement with the reasoning of the Sixth
    Circuit and other district judges. Respondents would have done better to argue that
    these cases are unpersuasive rather than attempt to distinguish them. Respondents’
    putative distinguishing grounds are that (1) Wilson and Martinez-Brooks concerned
    FCI Elkton and FCI Danbury, which were both explicitly named in the April 3 Barr
    Memorandum as facilities with significant levels of COVID-19 infection;
    (2) “Petitioners [here] are not arguing that no set of conditions would be
    constitutionally sufficient, as they are seeking not only the implementation of release
    procedures, but specific relief to improve their conditions”; and (3) COVID-19 testing
    at Terminal Island is much more robust than that at FCI Elkton. (TRO Opposition at
    27).

           Petitioners easily dealt with these arguments, which on their face do not deal
    with the fundamental legal issues at stake. (TRO Reply at 8-9).

          B.      Other Putative Barriers to Relief

         Respondents raise two additional barriers to the requested relief. The first is
    exhaustion of administrative remedies. (Opposition at 30-34). The Court is satisfied
    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              19
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 20 of 21 Page ID #:1107


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

    that exhaustion is met or excused here, for the reasons argued by Petitioners. Indeed,
    Respondents scarcely argued otherwise. (Reply at 14-17).

           The second burden is that the facts at Terminal Island, as presented by the
    Respondents, mean that all the Winter factors could not be met. That is a more serious
    argument, and the Court would ordinarily hold an evidentiary hearing. Nonetheless,
    the Court further determines that, if the habeas claim had legal merit, then the Court
    would grant the requested relief as to starting a procedural review, although the Court
    would stay any actual enlargement (which is ultimately what Petitioners want). The
    Court so determines even though there are disputes of fact in the supporting evidence,
    for these reasons:

         First, and most important, the numbers of the infected and dead speak for
    themselves.

          Second, despite the new procedures discussed above, it is not clear how
    Terminal Island can achieve adequate social distancing with its current number of
    prisoners, which represents 133% overcapacity.

            Third, Respondents can point to everything they are doing, but at some point, it
    is just a bandage on a gaping wound. If a tsunami were inundating the prison,
    Respondents would talk about how they were trying to move the prisoners to higher
    ground and give them life preservers instead of boats. Even crediting all the evidence
    Respondents submitted and resolving any potential dispute of fact in their favor, it is
    not clear how their laudable efforts are going to preserve the health and lives of the
    prisoners as long as there is no real social distancing.

           Had the coronavirus not established itself in the prison, then the procedures
    offered by Respondents might be sufficient. The Metropolitan Detention Center-Los
    Angeles has not seen a similar spread of the virus. Regrettably, Terminal Island is far
    past that point.


    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              20
Case 2:20-cv-04451-MWF-MRW Document 36 Filed 06/08/20 Page 21 of 21 Page ID #:1108


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

    Case No. CV 20-4451-MWF (MRWx)                     Date: June 8, 2020
    Title:   Lance Aaron Wilson, et al. v. Felicia L. Ponce, et al.

           Therefore, the Court would in a TRO order the relief sought in paragraphs (a)
    through (k) of the Proposed Temporary Restraining Order (Docket No. 10-3), with the
    time limits of 48 hours extended to four days, and the remaining deadlines adjusted
    accordingly. Paragraphs (a) through (k) describe the evaluative or procedural relief.
    The Court would issue an Order to Show Cause for the remaining requested relief.

           But rather than hold a hearing and determine precisely what the equitable relief
    would be if it is mistaken in its legal ruling, the Court believes that the important thing
    now is to posture the case so the Ninth Circuit can rule on the fundamental legal issue.
    The Court will use discovery to develop the facts and be ready to rule if its legal ruling
    is reversed.

    III.   CONCLUSION

          The TRO Application is DENIED on the sole ground that a writ of habeas
    corpus, the only asserted ground for the TRO Application, does not encompass the
    requested relief.

            The Ninth Circuit has the right and duty to determine its own jurisdiction. To
    the extent it matters, this Court views the denial of the TRO Application as an
    appealable order for the reasons stated in South Bay United Pentecostal Church v.
    Newsom, No. 55533 (May 22, 2020). See Religious Tech. Ctr., Church of Scientology
    Int’l, Inc. v. Scott, 869 F.2d 1306, 1308 (9th Cir. 1989) (internal citation omitted); see
    also 28 U.S.C. § 1292(a)(1). To the extent that this conclusion is doubted, then the
    Court certifies the denial pursuant to 28 U.S.C. § 1292(b). The denial of the TRO is
    based on a controlling issue of law as to which there is substantial ground for
    difference of opinion, to say the least, and an immediate appeal may materially
    advance the ultimate termination of the litigation.

           IT IS SO ORDERED.



    ______________________________________________________________________________
                             CIVIL MINUTES—GENERAL                              21
